Opinión disidente del
Juez Asociado Señor Negrón García
a la cual se une el Juez Asociado Señor Martín.
San Juan, Puerto Rico, a 23 de junio de 1981
La noche del 3 de julio de 1977 los agentes de policía que patrullaban en un auto la carretera de Aguadilla a Isabela, fueron informados por un ciudadano de un automóvil, el cual les describió, y del cual se habían hecho unos disparos.
La policía giró en forma de U y más adelante observaron un vehículo como el descrito, que al tocarle sirena aceleró, se desvió por la carretera Núm. 459, perdiendo velocidad. Los agentes se percataron que de su interior se lanzaron unos objetos hacia afuera. Una vez detenido ese vehículo sus ocupantes, incluso el apelante intentaron huir, pero fueron detenidos. Cerca a ese lugar hallaron dos armas de fuego, una de las cuales había sido disparada en tres ocasiones. Ninguno de los ocupantes del vehículo en cuestión poseía licencia para portar armas. Luego de las advertencias de rigor fueron arrestados.
*177El Ministerio Público acusó a Ángel L. González Beníquez, y a otras tres personas, de violar concertada-mente los Arts. 6, 7 y 8 de la Ley de Armas (Núm. 17 de 19 de enero de 1951 (25 L.P.R.A. secs. 416-418)). Un jurado rindió veredicto de culpabilidad en la infracción del Art. 8 y se le sentenció a cumplir de uno a tres años de reclusión. En los casos de los Arts. 6 y 7 el tribunal de derecho lo encontró culpable y lo condenó en cada causa a una pena de seis meses. Todas las sentencias se cumplirán concurrentemente. Ante nos las causas concernientes a Ángel L. González Beníquez.
Hemos de concentrar en el planteamiento relativo a la negativa del tribunal de abstenerse de instruir al jurado sobre la presunción estatuida en el Art. 14 de la Ley de Armas. 25 L.P.R.A. see. 424. Plantea su inconstitucionali-dad.
La opinión del Tribunal, en una incursión eminente-mente académica sobre el aspecto constitucional, concluye que la Asamblea Legislativa no ha autorizado el empleo de la presunción y, cualificando como error sustancial, procede a revocar la sentencia sobre el Art. 8 y ordena un nuevo juicio.
Varias razones nos compelen a disentir de la revocación de la infracción al Art. 8 de la Ley de Armas.
La primera, reconociendo la propia opinión que “[e]n el caso de autos no es necesario pasar juicio sobre el problema constitucional”, huelga toda discusión al respecto. Aun así, dejamos constancia expresa de nuestras reservas sobre la conclusión de inconstitucionalidad intimada. Pueblo v. De Jesús Cordero, 101 D.P.R. 492, 501 (1973). Existen válidos razonamientos que derrotan esa contención, según se desprende de una lectura de Ulster County Court v. Allen, 442 U.S. 140, 164-167 (1979), en que el Tribunal Supremo federal sostuvo la validez de un estatuto de New York, cuyo texto es análogo al nuestro. (1)
*178Segundo, admitimos que el Art. 14 de la Ley de Armas, 25 L.P.R.A. see. 424, que establece la presunción, no incluye la de transportación de un arma de fuego cargada, situación tipificada en el Art. 8 (25 L.P.R.A. see. 418). En este sentido ciertamente erró la ilustrada sala sentencia-dora al leer el Art. 14 y dar la impresión de que estaba incluido al impartir sus instrucciones al jurado. Sin embargo, no consideramos dicho error perjudicial.
Si, como afirma la ponencia “sobre el Art. 7, [portación de arma sin licencia la] prueba [fue] suficiente para hallar culpable al acusado fuera de duda razonable”, ¿cómo es posible especular y concluir que el “jurado razonable pudo darle peso a una presunción no autorizada en este tipo de caso”? Lo contrario es lo razonable.
La prueba circunstancial concomitante y retrospectiva desfilada, (2) a saber la posesión, portación y los disparos desde el automóvil en que el apelante viajaba, lo mismo que el abandono de las armas y el intento y la frustrada huida, establece indubitadamente, sin necesidad de la pre-sunción legislativa —sea bajo un enfoque de inferencia lógica, de mayor probabilidad, de nexo racional o de sen-tido común— que el arma fue transportada estando cargada.
Por estimar que se demostró más allá de duda razona-ble la culpabilidad del acusado, respetaríamos el veredicto rendido por el jurado.

 Las razones de orden público y de lógica que inspiraron su aprobación *178aparecen expuestos en People v. Russo, 103 N.Y.S.2d 603 (1951); People v. Lemmons, 354 N.E.2d 836 (1970); People v. De León, 354 N.Y.S.2d 785 (1974).


 Recuérdese la instrucción básica y guía que orienta la función y facultad de todo jurado: “le es permitido llegar a aquellas conclusiones e inferencias ra-zonables que estén justificadas a base de su propia experiencia y que surjan de los hechos que ustedes consideren o estimen probados”. Instrucciones al Jurado para el Tribunal Superior de Puerto Rico, (1976), págs. 14-15.